—Judgment, Supreme Court, New York County (Carol Arber, J.), entered October 31,1995, awarding petitioner the principal sum of $75,000 and bringing up for review an order of the same court and Justice, entered October 4, 1995, which, inter alia, granted petitioner’s motion to *232confirm an arbitrator’s award, unanimously affirmed, with costs.
Respondent, having participated in the arbitration proceeding, cannot now contest the authority of the arbitrator to determine the very issue submitted. Since respondent has not established that the arbitrator’s award was " 'completely irrational’ ”, the IAS Court properly confirmed the award (Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582-583). Respondent’s remaining contentions are without merit. Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.